Citation Nr: 0531396	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for right knee 
disability.

3. Entitlement to service connection for left knee 
disability.

4. Entitlement to service connection for polyarthralgias and 
polymyalgias.

5. Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated at 50 percent.

6. Entitlement to an increased rating for residuals of a 
shell fragment wound, right leg, currently rated at 10 
percent.

7. Entitlement to an increased rating for tinnitus, rated at 
10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He had service in Vietnam.  His specialty number was 
11B40 INF and he was awarded the Combat Infantryman Badge and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The June 2003 rating decision granted service connection for 
residuals of shrapnel fragment wound of the right leg and 
assigned it a 10 percent rating effective from November 16, 
1972.  The decision also granted service connection for 
post-traumatic stress disorder and assigned it a 30 percent 
rating effective from March 31, 2003.  In July 2004, the RO 
assigned a 50 percent rating effective from March 31, 2003 
for post-traumatic stress disorder.

In an August 2005 travel board hearing before the undersigned 
Acting Veterans Law Judge, the veteran asked to withdraw his 
appeal for service connection for residuals of shell fragment 
wound of the left leg.  The appeal was withdrawn, and that 
issue is not before the Board.

The claim service connection for polyarthralgias and 
polymyalgias, as well as the claims for increased ratings for 
post-traumatic stress disorder and residuals of a right leg 
shell fragment wound are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which had concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations. The Secretary of the Department of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  Once a final decision 
is reached on appeal in the Smith case, the adjudication of 
any tinnitus cases that have been stayed will be resumed.


FINDINGS OF FACT

1. There is no evidence that a bilateral hearing loss 
disability was manifest in service or that such hearing loss 
is related to any incident during service.

2. There is no evidence that sensorineural hearing loss was 
manifest to a degree of 10 percent within 1 year of 
separation from active service.

3. There is no evidence of any complaints, treatment or 
diagnosis of a right knee disability during service, nor is 
there any evidence of a current right knee disability.

4. There is no evidence of any complaints, treatment or 
diagnosis of a left knee disability during service, nor is 
there any evidence of a current left knee disability.

CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated during service, and a sensorineural hearing loss 
disability may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. A right knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3. A left knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Disability which is proximately due to, or is the result of, 
a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).




Bilateral hearing loss disability 

Treatment for hearing loss is not shown or alleged in service 
and hearing loss was not diagnosed on service separation 
examination.  There were no pertinent complaints at the time 
and examination of his ears and drums was normal.  
Furthermore, the veteran specifically denied having or having 
had hearing loss, and audiometry testing was conducted and 
considered without a hearing loss being shown.

The veteran did not contend he had a hearing loss in his 
November 1972 VA claim for service connection for other 
disabilities, and did not complain of a hearing loss on VA 
examination in March 1974.   

In March 2003, the veteran claimed a hearing loss, as a 
result of exposure to gunfire and artillery while performing 
acting service.  However, there is no evidence of record 
showing any complaint, diagnosis, or treatment for hearing 
loss between discharge from service and a May 2003 VA 
examination.  At the time of the examination, the veteran 
reported that he had worked construction off and on for 30 
years with occasional ear protection, and the examiner stated 
that, based on her review of the claims folder, it was not 
likely that the veteran's hearing loss had its origins in 
service.  

The May 2003 VA examination report shows bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  However, 
the preponderance of the evidence indicates that it is not 
related to service.  It was first shown many years after 
service, there was no treatment in service, the veteran 
denied having hearing loss on service separation examination, 
and audiometry was conducted without hearing loss being 
diagnosed.  All of this is probative negative evidence.  

Furthermore, hearing loss was examined for and not noted on 
VA examination in February 1974, and the VA examiner in May 
2003 reviewed the veteran's claims folder and indicated that 
it was not likely that it was related to service.  The 
veteran's statements and opinions that he had hearing loss in 
service, that he has had it ever since service, and that it 
is secondary to his exposure to gunfire and artillery in 
service, are less probative than the service separation 
examination report, his failure to claim it while claiming 
other disabilities shortly after service, and the negative 
evidence in the February 1974 and May 2003 VA examination 
reports. The preponderance of the evidence is against 
continuity of symptomatology since service and against a link 
to service.

The veteran's recent statement of chronicity since service is 
inconsistent with his service separation examination 
statement, the February 1974 VA examination report, and the 
absence of post-service medical evidence of hearing loss 
prior to 2003. Furthermore, he is not competent to provide a 
medical nexus between in-service exposure to weapons fire and 
his current hearing loss disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Savage v. Gober, 10 
Vet. App. 488 (1997).   Nor is there any competent medical 
evidence of sensorineural hearing loss manifest to a degree 
of 10 percent within 1 year of service separation.  
Accordingly, service connection for bilateral hearing loss is 
not warranted.  

The Board accepts that the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) apply, since the veteran 
was an 11B40 INF and was in Vietnam and testified, 
essentially, that he had hearing loss during his Vietnam 
service.  However, those provisions concern what happened in 
combat and cannot serve to show a link between current 
hearing loss disability and service disease or injury.  
Collette v. Brown, 82 F. 3d  389 (Fed. Cir. 1996).

Right and left knee

Service connection is in effect for residuals of a shell 
fragment wound of the right leg.

Service records no not reflect any injury to either knee, nor 
complaint, diagnosis, or treatment of a disability of either 
knee.  The veteran's clinical evaluation was normal on 
service separation examination and he denied having or having 
had a trick or locked knee at the time. No disease or injury 
of either knee was alleged in his November 1972 claim for 
compensation, and no disease or injury was found on VA 
examination in February 1974.

A May 2003 VA examination report was unable to determine the 
cause of the veteran's complaints of bilateral knee pain.  
X-rays were normal, and no disability of either knee was 
diagnosed.

There is simply no evidence of any in-service right or left 
knee disease or injury. Rather, events have been testified 
about; namely, jumping out of helicopters. The VA examiner in 
May 2003 did not think this constituted knee injury. The 
Board accords his opinion more value, as he is a physician 
who considered the veteran's history. Additionally, the 
preponderance of the evidence indicates that there is no 
current right or left knee disability as there is no 
diagnosis to support the veteran's reported knee pain.

For service connection, there must be an in-service disease 
or injury, a current disability, and a link between the in-
service disease or injury and the current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43-144 (1992).  While the 
veteran reports knee pain, there is still no evidence of 
in-service disease or injury, and no evidence of a current 
disability.  Even if the veteran's helicopter jump testimony 
could be accepted as evidence of in-service injury, there is 
still no competent evidence of a current disability, and 
there is a medical opinion that there is no link to his 
current knee pain. 

The preponderance of the evidence is against the conclusion 
that there is current disability related to in-service 
disease or injury. The veteran denied knee problems on 
service separation examination and his clinical evaluation 
was normal.  He did not claim knee problems in 1972 and was 
examined in 1974 without knee problems being reported. In 
fact, at the time of his 1974 examination, his right leg was 
examined for shrapnel wound rating purposes, and there was no 
motor or sensory loss, and his carriage, posture, and gait 
were normal.  All of this is negative evidence. 

Moreover, the VA examiner's June 2003 statements that the 
chronic knee pains are not related to the grenade fragment 
wound and that there was no relationship between the 
veteran's polyarthralgias and any service-connected condition 
weighs negatively on the matter of secondary service 
connection, and there is no positive competent nexus evidence 
concerning secondary service connection.  

Accordingly, service connection for right and left knee 
disabilities is not warranted.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In an April 2003 and 
May 2004 letters from the RO to the claimant, the claimant 
was specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the May 2004 
statement of the case. The VCAA notice preceded the 
adjudication. 
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

VA has satisfied its duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Service medical records, VA medical 
records, VA examination reports, and statements and testimony 
have been obtained. The records satisfy 38 C.F.R. § 3.326. 
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

The notice and assistance requirements of the VCAA having 
been met, the veteran is not prejudiced by appellate review. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 




REMAND

The RO has not satisfied the requirements of the VCAA to 
notify and assist the veteran with respect to his the claim 
for service connection for polyarthralgias and polymyalgias.  
Accordingly, a VCAA notification letter should be sent.

Following an August 2005 travel board hearing, the veteran 
submitted psychiatric treatment records, which have not been 
considered by the RO, without submitting a waiver of RO 
consideration of them.  Additionally, during the veteran's 
hearing, he indicated that his global assessments of 
functioning have been in the 30's, and that he is receiving 
one on one treatment from a Vet Center social worker.  Recent 
Vet Center treatment records for PTSD should be obtained and 
another VA psychiatric examination should be conducted.  His 
GAF was 50 at the time of the May 2003 VA examination and his 
VA social worker characterized his PTSD as severe in August 
2004.

Concerning the claim for a higher rating for right leg shell 
fragment wound, the rating in question is for a span of more 
than 30 years.  There are a few pertinent service medical 
records, and there was a VA examination in February 1974, and 
an examination in May 2003 which reported on the "left" 
leg. A service medical record shows the injury was caused by 
an incoming grenade. The veteran had a "" well healed scar 
at the time of his February 1974 VA examination, and he had 
complained that he had occasional soreness around the area, 
especially when it was rested against a firm object.  He also 
had a 1/2-centimeter metallic fragment in the soft tissues 
posterior to the midshaft of the tibia.

Since the veteran seeks a higher rating, further inquiry 
should be directed into whether he has a painful right leg 
shell fragment wound scar.  Also, the veteran has not been 
provided with the provisions of Diagnostic Code 5311, which 
encompass muscle group XI, including the calf.  Additionally, 
a VA examination with specific information concerning his 
right leg shell fragment wound scar is necessary.



Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be sent a VCAA 
letter concerning his claim for service 
connection for polyarthralgia and 
polymyalgias.  

2.  Vet Center treatment records for 
PTSD from March 2005 to the present 
should be obtained.  

3.  A VA psychiatric examination should 
be conducted.  The examiner's report 
should contain sufficient information to 
permit the veteran's PTSD to be rated 
under the General Formula for Rating 
Mental Disorders from 38 C.F.R. § 4.130 
(2005). The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  A VA examination should be conducted 
to determine the current condition of 
the veteran's residuals of a shell 
fragment wound to the right leg, 
including a determination as to whether 
the veteran's right calf shell fragment 
wound scar is tender and painful on 
examination.

5. If upon completion of the above 
action any of the claims remain denied, 
the case should be returned after 
compliance with requisite appellate 
procedures, including issuance of a 
supplemental statement of the case which 
contains the provisions of Diagnostic 
Code 5311.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


